DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 30Aug2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 03May2019, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant has cancelled claim 8 in the response filed 30Aug2021.
            Claims 1-7 and 9-13 are the current claims hereby under examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01Apr2021 and 19Aug2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings - Maintained
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Conductive traces- element 2466 in paragraph [0289] in the specification as filed is not located in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification - Maintained
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 – Newly Added
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 is restating what is already mentioned in claim 1, therefore claim 11 is not further   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 – Maintained/modified
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The flowing claims are directed towards an analyte sensor base assembly, comprising: 
a base configured to attach to a skin of a host; 
an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host; 
at least one battery; 
at least one sensor contact; 

a sealing member configured to provide a seal around at least the at least one battery contact; 
a first retaining member configured to mate with a securement feature of a couplable sensor electronics module, the at least one sensor contact and the at least one battery contact being disposed on the first retaining member; and 
a second retaining member configured to mate with a retention feature of the couplable sensor electronics module.

Claims 1, 6-7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 20120078071 A1 – previously cited) and Lee (US 20160058380 A1 - previously cited).

Regarding claims 1 and 11, Bohm teaches an analyte sensor base assembly (Paragraph [0143] and Figure 2B, element 240 (analyte sensor base assembly)), comprising: a base configured to attach to a skin of a host (Paragraph [0143] and Figure 2B, element 242 (base)); an analyte sensor configured to generate a sensor signal indicative of an analyte concentration level of the host (Paragraphs [0116], [0121]-[123] and Figure 2C, element 10 (analyte sensor)); at least one battery (Paragraph [0224]); at least one sensor contact (Paragraph [0145] and Figure 2C, element 244 (sensor contact)); at least one battery contact (The battery contacts are the positive and negative terminals in which the battery will connect to in order to be operable); and a sealing member configured to provide a seal around at least the at least one battery contact (Paragraph



    PNG
    media_image1.png
    274
    729
    media_image1.png
    Greyscale


Bohm fails to teach the at least one sensor contact and the at least one battery contact being disposed on the first retaining member.
Lee teaches a first retaining member comprises a hood (Paragraph [0249], Fig. 32, element 532 (hood) and Refer to annotated Fig. 32 of Lee below).

    PNG
    media_image2.png
    341
    794
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor base assembly of Bohm, to have a first retaining member comprising a hood, as taught by Lee, in order to shield and protect the components of the sensor system (Paragraph [0250] of Lee).
As modified by Lee, Bohm teaches the at least one sensor contact and the at least one battery contact are disposed within the hood.

Regarding claim 6, modified Bohm teaches that the assembly is disposable (Paragraph [0144] of Bohm). Examiner further notes anything is disposable.

Regarding claim 7, modified Bohm teaches the battery is configured to provide power to the analyte sensor and to a sensor electronics module that is couplable to the base (Paragraphs
[0139] and [0224] of Bohm).

Regarding claim 12, modified Bohm teach wherein the sealing member (Paragraph
[0253] of Bohm) is disposed within the hood (Fig. 32, element 532 of Lee).

Regarding claim 13, modified Bohm teaches the sealing member is an overmolded elastomer (Paragraph [0253] of Bohm).

Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 20120078071 A1 – previously cited) and Lee (US 20160058380 A1 - previously cited) as applied to claim 1 above, and further in view of Brister (US 20060020186 A1 – previously cited).
Regarding claim 2, modified Bohm teaches claim 1 as discussed above but fails to teach the sealing member is further configured to provide a seal around at least the at least one sensor contact.
Brister teaches a sealing member is further configured to provide a seal around at least an at least one sensor contact (Paragraph [0102] and Figure 4, elements 28 (sensor contacts) 36 (seal) of Brister).
Brister is analogous art as it teaches an analyte sensor base assembly configured to attach to the skin of a host, and a sensor configured to detect an analyte level of the host.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor base assembly of modified Bohm to include a sealing member configured to provide a seal around at least the at least one sensor contact, as taught by Brister, in order to protect the contacts from damage due to moisture, humidity, dirt, and other environmental factors (Paragraph [0102] of Brister).

Regarding claim 3, modified Bohm teaches at least two sensor contacts (Paragraph [0145] and Figure 2C, element 244 (sensor contacts) of Bohm) and at least two battery contacts (Paragraph [0139] and [0140] of Bohm –The battery contacts are the positive and negative terminals in which the battery will connect to in order to be operable), wherein the sealing 
Bohm fails to teach wherein the sealing member is configured to provide the seal around the at least two sensor contacts.
Brister further teaches the sealing member is configured to provide the seal around the at least two sensor contacts ((Paragraph [0102] and Figure 4, elements 28 (sensor contacts) 36 (seal) of Brister).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor base assembly of modified Bohm to include a sealing member configured to provide a seal around the at least two sensor contacts, as taught by Brister, in order to protect the contacts from damage due to moisture, humidity, dirt, and other environmental factors (Paragraph [0102] of Brister).

Regarding claim 9, modified Bohm suggests but does not explicitly teach the second retaining member is frangible and configured to be separable from the base.
Bohm suggests this in paragraph [0144], as it states that the sensor electronics module can be detachable from the mounting unit but does not specify how.
Brister further teaches a second retaining member is frangible and configured to be separable from the base (Paragraphs [0005] and [0213] - With enough force, the second retaining member is separable from the base of Brister).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte sensor bas assembly of modified .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 20120078071 A1 – previously cited) and Lee (US 20160058380 A1 - previously cited) as applied to claim 1 above, and further in view of Russell (US 20150094559 A1 – previously cited).
Regarding claim 4, modified Bohm teaches claim 1 as discussed above. Bohm suggests but does not explicitly teach the base comprising a plurality of conductive traces configured to electrically connect the at least one battery to the at least one battery contact.
Bohm suggests the above in paragraphs [0139] and [0140], as it states the batteries can be rechargeable and connect to a battery charger (at least one battery contact). But doesn’t explicitly state haw the batteries will be connected to the battery charger (at least one battery contact).
Russell teaches a base further comprising conductive traces configured to electrically connect at least one battery to at least one battery contact (Paragraph [0080] of Russell).
Russell is analogous art as it solves the problem of electrically connecting a battery to at least one battery contact through conductive traces.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the analyte sensor base assembly of modified Bohm to have a plurality of conductive traces configured to electrically connect the battery to the at least one battery contacts as taught by Russell, since Bohm requires its batteries to be connected to a battery charger, but fails to provide details as to how they are connected, and Russell teaches that it is known in the art to connect a battery to a battery charger using a 
As modified by Russell, Bohm will have a plurality of conductive traces as there will be a conductive trace to connect each of the batteries to the battery contact.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US
20120078071 A1 - cited by Applicant) as applied to claim 1 above, and further in view of
Simpson (US 20150289788 A1).
Regarding claim 5, Bohm teaches claim 1 as discussed above, but fails to teach the base further comprises a plurality of conductive traces configured to electrically connect the analyte sensor to the at least one sensor contact.
Simpson teaches a conductive trace configured to electrically connect the analyte sensor to the at least one sensor contact (Paragraph [0509] of Simpson).
Simpson is analogous art as it teaches a sensor device used to measure an analyte concentration in a host.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the analyte sensor base assembly of modified Bohm to have a plurality of conductive traces configured to electrically connect the analyte sensor to the at least one sensor contact, as taught by Simpson, since it would merely be the simple substitution of one known configuration (conductive traces electrically connecting the analyte sensor to the sensor contacts) for another (direct contacts electrically connecting the analyte sensor to the sensor contacts) to obtain predictable results (connecting the analyte sensor to the sensor electronics module).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US
20120078071 A1 – cited by applicant) as applied to claim 1 above, further in view of Depa
(WO 2017127349 A1).
Regarding claim 10, modified Bohm teaches claim 1 above as discussed above. Bohm further teaches a battery compartment (Paragraph [0249] of Bohm) but fails to provide details, therefore failing to teach the base further comprises a cover configured to secure to the base and configured to secure the at least one battery within the base.
Depa teaches a base further comprises a cover configured to secure to the base and configured to secure at least one battery within the base (Page 6, lines 1-5 and Fig. 2C, elements 37 (battery compartment) and 38 (battery cover) of Depa).
Depa is analogous art, as it is a device used to measure analytes. Depa provides detail about the battery compartment needed by Bohm in order to keep the batteries in place.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the analyte sensor base assembly of modified Bohm to have the base further comprising a cover configured to secure to the base and configured to secure at least one battery within the base, as taught by Depa, in order for the battery to stay in place (Page 6, lines 1-5 of Depa).

Response to Arguments
Drawings

Applicant’s amendments to [0289] in the specification as file do not overcome the Drawing objection made in the Non-Final since element 2466 is still mentioned in the specification [0289] and not in the drawings.
Applicant’s arguments to the hood of the retaining member overcome the Drawing objections made in the Non-Final rejection, therefore being withdrawn.
35 U.S.C. 112(b) Rejection
Applicant’s amendments to claims 4 and 10 overcome the 35 U.S.C. 112(b) rejection set forth in the Non-Final rejection. Therefore the 35 U.S.C. 112(b) rejections are withdrawn.
35 U.S.C. 102 Rejection/35 U.S.C. 103 Rejection
Applicant’s amendments to claim 1 overcome the 35 U.S.C. 102 rejection set forth in the Non-Final rejection. Therefore the 35 U.S.C. 102 rejection is withdrawn, and now claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 20120078071 A1 – previously cited) and Lee (US 20160058380 A1 - previously cited).
Double Patenting
	Applicant’s amendments to claim 1 overcome the Double Patenting Rejection set forth in the Non-Final rejection. Therefore, the Double Patenting rejection is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/T.F.B./Examiner, Art Unit 3791            

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791